673 So.2d 970 (1996)
Jesse Lee SANDERS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-1528.
District Court of Appeal of Florida, First District.
May 28, 1996.
Nancy A. Daniels, Public Defender; Terry Carley, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Sonya Roebuck Horbelt, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Jesse Lee Sanders appeals from a judgment and sentence for possession of a firearm by a convicted felon. We affirm on all issues except the imposition of a public defender lien in the amount of $700. The lien was imposed without notice and an opportunity to be heard on the issue. Kirby v. State, 658 So.2d 1232 (Fla. 1st DCA 1995). On remand, a reasonable fee may be imposed after Sanders is given notice and an opportunity to be heard.
AFFIRMED in part and REVERSED in part.
MINER and LAWRENCE, JJ., and SMITH, Senior Judge, concur.